EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Philip Mendes da Costa on 9 August 2022.
The application has been amended as follows: 
The phrase “openable and the side portion is also” in line 14 (second to last line) has been replaced by the phrase “openable and an upper end of the side portion is concurrently”. 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art (considered as a whole) neither anticipates nor renders obvious the cleaning apparatus having a cyclone chamber and dirt collection chamber exterior in a radially outward direction to the cyclone chamber with a portion of the air flow path including a side portion upstream from the cyclone inlet and either a) the air flows axially through the side portion with a side portion inner wall forming an arc that is continuous with the sidewall of the cyclone and the side portion outer wall forming an arc that is continuous with the outer wall of the dirt collection chamber or b) the upper end of the side portion being openable concurrently with the dirt collection chamber in combination with the rest of the limitations set forth in the independent claim(s).
The previously applied prior art, as well as Han et al. (8,869,346) is considered to be the closest prior art, but none of which having the side portion having inner and outer arc shaped walls that are continuous with the cyclone chamber and dirt collection chamber walls, respectively, or any side portion that is upstream from the cyclone chamber and has an upper end that is concurrently openable with the dirt collection chamber. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489. The examiner can normally be reached M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R MULLER/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        9 August 2022